Citation Nr: 1721416	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  15-45 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas



THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for migraines.

3.  Entitlement to service connection for hypertension.



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel





INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 2008 to January 2009, to include service in Iraq from March 2008 to December 2008.  He has also had service in the U.S. Army Reserve and the Army National Guard of Arkansas, to include a period of active duty for training from October 2000 to April 2001 and a period of Title 32 full-time duty in the Army National Guard from March 2010 to September 2010.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The RO denied a rating in excess of 10 percent for PTSD and denied service connection for anxiety, migraine, hypertension, and night sweats (also claimed as a sleep disorder).  In a statement of the case (SOC) issued in November 2015, the RO expressly recognized the Veteran's anxiety and night sweats as symptoms of his service-connected PTSD.  As such, entitlement to service connection for those symptoms is no longer at issue.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  In May 2017, the Board granted the Veteran's motion to advance his appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).

For the reasons set forth below, this appeal is being REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

Although reference has been made to hypertension that pre-existed service, the record does not contain any clinical records that correspond to the Veteran's initial diagnosis.  This needs to be clarified.

The Veteran has reported receiving treatment for migraines at the University of Arkansas for Medical Science (UAMS) (to include in May 2011), from a Dr. Mogbo (date(s) unknown), at Baptist Hospital (multiple visits, to reportedly include a computed tomography (CT) scan of the head in July 2011), and as a child (in the early 1990s, to include a CT scan of the head around age 13).  Because records of such treatment, if obtained, could bear on the outcome of his appeal, efforts must be made to procure them.  See, e.g., 38 C.F.R. § 3.159(e)(2) (if VA becomes aware of the existence of relevant records before deciding a claim, VA will, among other things, request that the claimant provide a release for the records).

The evidence of record reflects that the Veteran has applied for disability benefits from the Social Security Administration (SSA).  Thus far, no attempt has been made to obtain a complete copy of the medical records obtained or generated in connection with his application.  Because the records from SSA could contain information pertinent to the issues on appeal, efforts should be made to procure them.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The record reflects that the Veteran has had further service in the U.S. Army Reserve since the time that the AOJ most recently obtained his service treatment records.  See AOJ letter to the Veteran, dated in November 2014 (referring to eight days of drill pay received in fiscal year 2013); AOJ letter to the Veteran, dated in June 2015 (referring to 16 days of drill pay received in fiscal year 2014).  On remand, efforts should be made to obtain any additional service treatment records that correspond to these periods of service.

The Veteran was last examined for purposes of evaluating the severity of his PTSD in March 2014.  Since that time, he and his wife have submitted statements suggesting that it may have worsened.  See VA Form 9 (Appeal to Board of Veterans' Appeals) dated in December 2015; spouse's statement dated the same month.  As such, a new examination is necessary.  See, e.g., 38 C.F.R. § 3.327(a) (re-examinations are generally required if evidence indicates that there has been a material change in a disability or that the current rating may be incorrect).

Although the Veteran has not raised the issue, VA has recognized that there is some evidence to indicate that PTSD is related to cardiovascular disorders, and studies have found an association between PTSD and poor cardiovascular health.  See http://www.ptsd.va.gov/professional/co-occurring/ptsd-physical-health.asp.  This needs to be considered.  The Board also finds that it would be helpful to obtain a medical opinion as to the likelihood that the Veteran's PTSD has caused or aggravated his migraine headaches.  38 C.F.R. § 3.310.

Records of the Veteran's treatment through the VA Medical Center (VAMC) in Little Rock, Arkansas, were last procured for association with the record on November 3, 2015.  On remand, efforts should be made to obtain records of any relevant VA treatment he may have undergone since that time, in order to ensure that his claims are adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

For the reasons stated, this case is REMANDED for the following actions:

(Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to indicate when and by whom he was first diagnosed with a blood pressure disorder.  The response received should be associated with the record.

2.  Ask the Veteran to provide releases for relevant records of treatment from the University of Arkansas for Medical Science (to include in May 2011), Dr. Mogbo, Baptist Hospital (for multiple visits, to reportedly include a CT scan of the head in July 2011), the care providers who treated him for headaches as a child (in the early 1990s, to include a CT scan of the head around age 13), and the care providers who first discovered, and then treated, his blood pressure disorder.  Also ask the Veteran to identify, and provide appropriate releases for, any other care providers who may possess new or additional evidence pertinent to the issues on appeal.  If he provides the necessary releases, assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the record.  If any of the records sought are not available, the record should be annotated to reflect that fact, and the Veteran should be notified.

3.  Ask the SSA to provide copies of any records in its possession pertaining to its consideration of the Veteran's application for SSA disability benefits, to include any medical records that have been obtained or generated in connection with the application.  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).  The evidence obtained, if any, should be associated with the record.  If the records sought are not available, the record should be annotated to reflect that fact, and the Veteran should be notified.

4.  Request from all appropriate source(s) a complete copy of any additional service treatment records for the Veteran that might exist, to particularly include any such records generated since the time that the AOJ most recently obtained them.  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).  The evidence procured, if any, should be associated with the record.  If no additional records are available, the record should be annotated to reflect that fact, and the Veteran should be notified.

5.  Obtain copies of records pertaining to any relevant treatment the Veteran has received at the VAMC in Little Rock, Arkansas, since November 3, 2015, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the record.

6.  After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for a VA psychiatric examination.  The electronic claims files, to include a copy of this remand, must be made available to, and reviewed by, the examiner.  All indicated tests should be conducted and the results reported.

After examining the Veteran, and conducting any testing deemed necessary, the examiner should fully describe any and all functional deficits associated with the Veteran's service-connected PTSD.  In so doing, the examiner should specifically address the impact PTSD has on the Veteran's social and occupational functioning.

The examiner should also provide an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the Veteran's PTSD has (a) caused or (b) aggravated (i.e., permanently worsened beyond natural progression) his hypertension and/or migraine headaches.

A complete rationale for any opinions expressed should be provided.

7.  If, as a result of the foregoing development, additional evidence is received that bears on the relationship between the Veteran's migraines and/or hypertension and service, arrange to have the VA examiner who previously evaluated the Veteran in March 2014 review the record and provide a supplemental report regarding the extent to which, if any, the additional evidence impacts on his prior opinions.

If the March 2014 examiner is no longer employed by VA, or is otherwise unable to provide the opinions requested, arrange to obtain the requested information from another qualified examiner.  The need for another examination and/or telephonic or video interview of the Veteran is left to the discretion of the examiner(s) selected to offer the requested opinions.

A complete rationale for any opinions expressed should be provided.

8.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, the Veteran should be issued a supplemental SOC (SSOC).  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).

